Citation Nr: 0415348	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-03 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
1975, and active service from November 1975 to March 1980.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2000 rating action that denied 
service connection for a low back disability.  A Notice of 
Disagreement (NOD) was received in July 2000.  A Statement of 
the Case (SOC) was issued in April 2001, and a Substantive 
Appeal was received subsequently that month.  A Supplemental 
SOC was issued in April 2003.

This appeal also originally arose from a March 2001 rating 
action that denied service connection for hypertension and 
cervical spine DDD.  A NOD was received in August 2001, and a 
SOC was issued in April 2003.  In his May 2003 Substantive 
Appeal, the veteran perfected an appeal only with respect to 
the issue of service connection for cervical spine DDD; as he 
did not perfect an appeal with respect to the issue of 
service connection for hypertension, that issue is not for 
appellate consideration by the Board.

In September 2003, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.  During the 
hearing, the veteran withdrew from appeal his claim for 
service connection for a low back disability.  Hence, the 
only matter remaining on appeal is that stated on the title 
page of this decision.  

As a final preliminary matter, the Board notes that, in a 
statement of August 2003, the veteran claimed increased 
ratings for his service-connected left ankle and left hip 
arthritis and facial skin disorder, as well as entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities.  As these issues have 
not been adjudicated by the RO, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record indicates that the veteran suffered a cervical 
spine injury during service, and includes persuasive VA 
medical opinions providing a medical nexus between that in-
service injury and current cervical spine DDD.


CONCLUSION OF LAW

The criteria for service connection for cervical spine DDD 
are met.  38 U.S.C.A.   §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's grant of service connection for cervical spine 
DDD - the full benefit sought on appeal, the Board finds that 
all notification and development action needed to render a 
fair decision on the claim has been accomplished.  

II.  Background 

Service medical records show that the veteran was seen in 
June 1977 with a history of a neck injury 3 days ago while 
playing volleyball wherein he received a blow to the 6th 
cervical vertebra.  Examination then showed slight pain and 
tenderness upon palpation of C-6 on the right.  The 
assessment was contusion, and the veteran was treated with 
moist heat and medication and restricted to light duty.  In 
January 1978, the veteran was seen with complaints of 
twisting his left ankle in a fall while ski training.  The 
assessment was ankle sprain; no cervical spine complaints or 
findings were recorded.  In October 1979, the veteran was 
seen for viral syndrome; on examination, the right side of 
the neck was slightly swollen and tender to palpation.  The 
veteran declined a separation physical examination in March 
1980.

Post service, on May 1980 VA examination, the veteran's 
complaints included stiffness and popping in the neck at 
times.  At that time, examination of the neck was negative.

A November 1995 cervical spine series from West Coast 
Radiology revealed degenerative changes with narrowed disc 
spaces as well as kyphosis, and impingement into the neural 
foramina at C4-5 on the right.

On August 2000 VA outpatient examination, the veteran's 
complaints included neck pain.  After examination, neck 
degenerative joint disease with moderate pain was diagnosed.  
The physician noted that the veteran had injured his neck in 
a military skiing accident, and opined that it had been 
aggravated by an ankle injury and a leg length discrepancy.  

VA magnetic resonance imaging of the cervical spine in 
February 2001 revealed DDD from the C4-6 level and a severe 
degree of spinal stenosis at the C3-4 and  C4-5 level 
secondary to a combination of degenerative spurs and annular 
bulge.  There was compression of the spinal cord at the C4-5 
level, and slight diffuse patchy increased T2 signal within 
the cord; the physician opined that this abnormal signal may 
be due to gliosis secondary to old trauma or to the severe 
degree of spinal stenosis.

On March 2001 VA orthopedic examination, the physician 
reviewed the veteran's claims file and medical records.  The 
veteran complained of injuring his neck and left ankle in a 
fall while ski training in service in 1978.  After 
examination, the assessment was cervical spine DDD with a 
severe degree of spinal stenosis and a compression of the 
spinal cord.  The examiner stated that the etiology of the 
latter was not known, but noting the veteran's history of a 
neck injury in service, he opined that it was as likely as 
not that this in service injury was related to his current 
cervical spine disability, and that it was unlikely that the 
cervical spine disorder was related to the left ankle 
disorder.

In August 2001, the veteran underwent a cervical corpectomy 
of C-4, diskectomy of C5-6, and fusion of C-3 to C-6 with 
instrumentation at a VA medical facility.  In a statement 
subsequently that month, the VA physician who performed the 
surgery noted the veteran's history of the onset of cervical 
symptoms after an injury in military service, and opined that 
the findings at the time of surgery indicated that the 
veteran's current cervical spine disability most likely began 
with the incident in service.

In a statement of September 2001, the veteran's primary care 
VA physician since 1998 [who also authored the abovementioned 
August 2000 examination report] noted 2 episodes of neck 
trauma in military service that he opined were related to the 
veteran's recent need for neck surgery in August 2001.  The 
doctor noted a June 1977 volleyball injury in which the 
veteran was knocked to the ground by 2 or        3 other 
players whose fists and elbows struck his neck, leaving him 
with severe neck pain, and a January 1978 ski training 
accident wherein he crossed his skis while going down a slope 
and flipped head over his skis, injuring his back, hip, neck, 
and left ankle.  The doctor opined that the veteran's ankle 
fracture aggravated his neck condition with short leg body 
mechanics, and that his in service neck injury was directly 
related to the atypical location of severe spinal stenosis in 
a man of his young age.

In a statement of April 2002, the veteran's treating 
neurosurgeon stated that he had reviewed the veteran's 
medical records, and noted the onset of his neck pain after 
an injury in military service.  Based upon this medical 
history and the resolution of symptoms after surgery, the 
physician opined that the neck problem for which the veteran 
was operated originated while he was in military service.  
The doctor noted that the neck condition was never considered 
severe enough for surgical evaluation until many years later, 
when it worsened and the veteran developed increased neck 
pain, headaches, and the addition of left arm symptoms.

In the report of a June 2002 VA orthopedic examination, the 
examiner noted that the veteran's claims file was unavailable 
for review.  The veteran gave a history of 2 neck injuries in 
service, while playing volleyball in 1977 and in a ski 
training accident in 1978, as well as recent cervical spine 
surgery.  The examiner's assessment was history of neck 
strain on 2 occasions in military service, and the examiner 
stated that he could not relate the veteran's in service neck 
strain to his present condition without resorting to medical 
speculation.

During the September 2003 Board hearing, the veteran 
testified as to his in-service experiences, and noted that 
his treating VA physicians had related his current cervical 
spine disability to his in service neck injuries.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d).

Considering the evidence of record in light of the above 
criteria, the Board finds that the record supports a grant of 
direct service connection for cervical spine DDD.  

The service medical records support the veteran's assertions 
of a neck injury in 1977.  The post-service evidence 
documents VA X-ray evidence of cervical spine DDD, and four 
separate VA physicians' opinions linking that DDD to injury 
the veteran sustained in service.  The Board finds that those 
VA medical opinions, which were based upon both examinations 
and surgery of the veteran by his treating VA physicians, and 
consideration of his documented medical history, constitute 
both competent and probative evidence on the question of 
medical nexus between current cervical spine disability and 
in-service injury.  While the June 2002 physician was 
"unable" to establish such a nexus, the Board finds that 
the supportive opinions are of greater probative value than 
the opinion of the June 2002 VA examiner, who, without the 
veteran's records, was unable to consider the veteran's 
documented medical history in rendering the opinion.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection.  




ORDER

Service connection for cervical spine DDD is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



